Citation Nr: 9926508	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-33 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for shin splints.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to service 
connection for shin splints.  This claim returns to the Board 
following remand in August 1997 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim, the RO 
returned the case to the Board for further appellate review.

The Board notes that an RO decision in July 1998 granted 
service connection for right hip strain, lumbosacral sprain 
and right foot plantar fasciitis, with assignment of a 
noncompensable disability evaluation for each of the three 
disabilities.  By a written statement dated in August 1998, 
the veteran contested the assignment of the noncompensable 
ratings.  In March 1999, the RO issued a rating decision 
which granted a compensable evaluation for a right hip 
disability and which continued noncompensable evaluations for 
plantar fasciitis and low back pain.  A report of contact in 
the file reflects that a statement of the case (SOC) was to 
be issued.  However, the evidence of record does not disclose 
that this SOC was actually issued.  Thereafter, the veteran 
submitted a May 1999 letter which appears to reflect 
agreement with the March 1999 assignment of a 10 percent 
evaluation for a right hip disability.  It is not clear 
whether the letter expresses agreement or disagreement with 
the determination as to the other two evaluations.  

The veteran's August 1998 statement may be construed as a 
timely Notice of Disagreement (NOD) as to the noncompensable 
evaluations assigned for right plantar fasciitis, low back 
pain, and right hip disability.  Therefore, if no SOC was 
issued as to any of the three issues, the Board would be 
required, under Manlincon v. West, 12 Vet. App. 238 (1999), 
to remand any such issue.  

However, it is not clear from the file whether the veteran 
has been issued the required SOC and notified of the time 
limits within which to submit a timely appeal.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201 (1998).  
Moreover, it is not clear whether the veteran remains in 
disagreement with the RO's determination as to any of the 
three issues.  Therefore, the veteran's claims for increased 
or compensable evaluations for a right hip disability, 
plantar fasciitis, right foot, and for low back pain, are 
referred to the RO.  The RO should clarify whether the 
veteran has been issued an SOC and notice of appellate rights 
as to each issue, and should ask the veteran to clarify, in 
writing, whether he remains in disagreement with the RO's 
determination as to any of these issues.  The Board notes 
that, if the RO fails to undertake any necessary action 
referenced in this referral, he may submit a timely appeal, 
including appeal as to the underlying decisions.  Therefore, 
the veteran is not prejudiced by Board referral rather than 
remand of these issues at this time.  


FINDING OF FACT

There is no competent medical evidence linking current shin 
splints with the veteran's period of active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for shin 
splints is not well grounded.  38 U.S.C.A. §5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he sustained shin splints as a 
result of his training activities in the Army during his 
period of active service.  He attributes the disorder to 
frequent long-distance running and regular marching with a 
heavy rucksack.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1997).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran's service medical records (SMRs) disclose that he 
sought and received treatment for and was diagnosed with shin 
splints during his period of active service.  However, the 
SMRs provide no evidence that the veteran's shin splints were 
a chronic disorder.  Instead, they describe the veteran's 
shin splints as recurrent, temporary, and minor.  At the time 
of his separation from service the veteran provided a medical 
history noting continuing pain from shin splints, aggravated 
by running.  The separation examination is negative for 
specific physical findings of shin splints.

Several VA examinations following the veteran's separation 
from service are of record.  These examination reports are 
devoid of medical evidence of a causal link between current 
shin splints and the veteran's period of active service.  A 
VA physician who examined the veteran in January 1996 notes a 
"history of shin splints, now resolved."  A report of a 
March 1998 examination discloses that the veteran "no longer 
complains of shin splints" and provides no objective 
evidence of current shin splints.  A report of an October 
1998 examination similarly notes a diagnosis of "potential 
shin splints" if the veteran runs.  The claims file includes 
no other medical evidence either that a current diagnosis of 
shin splints is medically present, that shin splints have 
recurred, or of a causal link between current shin splints 
and the veteran's period of active service.

In an August 1998 written statement the veteran acknowledged 
that he no longer complained of shin splints because he no 
longer runs and marches as he did in service.  He asserts 
that if he were to continue these activities the symptoms 
would recur and that he left the Army, in part, because he 
found there to be no effective treatment for shin splints.  
However, even the veteran, a newly-licensed practical nurse 
and massage therapist, does not allege a causal connection 
between a current shin splint disorder, if present, and his 
period of active service.  The Board acknowledges the 
veteran's contentions regarding his belief that he has a 
current shin splint disorder due to service.  However, the 
Board stresses that lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under section 5107(a).  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Inasmuch as the record is devoid of competent medical 
evidence establishing a link between current shin splints, if 
present, and the veteran's period of active service, the 
veteran's claim for service connection for shin splints must 
be denied as not well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, VA is under no duty to assist him in developing 
the facts pertinent to his claim.  See Epps, 126 F.3d at 
1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and an 
explanation as to why his current attempt fails.


ORDER

Entitlement to service connection for shin splints is denied.





		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals







